Case 1:17-cv-04780-MKB-RLM Document 84 Filed 06/05/19 Page 1 of 3 PageID #: 1094




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------x
 ASHLEIGH MASON, et al.,

                                    Plaintiffs,               MEMORANDUM
                                                              AND ORDER
                  -against-
                                                              17-CV-4780 (MKB)
 LUMBER LIQUIDATORS, INC.,

                                     Defendant.
 --------------------------------------------------------x

 ROANNE L. MANN, CHIEF UNITED STATES MAGISTRATE JUDGE:

         In two separate submissions filed yesterday, defendant Lumber Liquidators, Inc.

 (“defendant”) seeks a court order either staying the deadline to distribute court-authorized

 notice to the nationwide FLSA collective, see Letter Motion to Stay Deadline (June 4, 2019)

 (“Def. Stay Motion”), Electronic Case Filing Docket Entry ("DE") #82, or, in the alternative,

 granting defendant two weeks from the date of this order to produce data regarding the

 potential collective action members to whom the notice must be sent (hereinafter “Collective

 Data”), see Response to Order to Show Cause (June 4, 2019) (“Def. Response”) at 2, DE #83.

         As an initial matter, defendant’s submissions are procedurally defective: Neither

 application reflects that defense counsel conferred with plaintiffs’ counsel about the relief

 sought, and thus neither states plaintiffs’ position on the request. And defendant’s application

 to delay production of the Collective Data, which defendant filed in response to plaintiffs’

 motion to compel production of the data by June 6, see Motion to Compel (May 31, 2019)

 (“Pl. Motion”), DE #80, constitutes a cross-motion and, as such, should have been docketed
Case 1:17-cv-04780-MKB-RLM Document 84 Filed 06/05/19 Page 2 of 3 PageID #: 1095




 into ECF as a motion event. On these grounds alone, the Court would be justified in denying

 both defense requests.

        In any event, the Court is not persuaded that a stay is warranted. Defendant argues

 that Judge Brodie’s decision on its yet-to-be-filed objections to this Court’s Memorandum and

 Order of May 13, 2019 “may limit the scope of the collective[.]”       Def. Stay Motion at 1; see

 id. at 2 (speculating that the District Court may agree with defendant “that the collective was

 too broadly defined”). Defendant offers no preview as to how it will challenge the scope of

 the collective, and its papers opposing the motion for conditional certification shed little light

 on this subject. Before this Court, defendant strenuously argued that the FLSA exemption at

 the heart of this case implicates “[i]ndividualized [i]nquires,” see Memorandum in Opposition

 (Nov. 30, 2018) at 27, DE #57; defendant then suggested in passing that if conditional

 certification were granted, the collective should be limited to employees at the New York

 locations where the original four named plaintiffs worked, see id. at 18, 29. But defendant

 barely addressed the scope of the collective and its two offhand comments “offer[ed] no reason

 for limiting notice in [the] manner” then proposed, see Memorandum and Order (May 13,

 2019) at 33, DE #70.

        Similarly makeweight is defendant’s argument that it will suffer “significant prejudice”

 if notice is sent and Judge Brodie thereafter sustains defendant’s objections to this Court’s

 Memorandum and Order of May 13, 2019. See Def. Stay Motion at 2.               Defendant fails to

 describe the prejudice it would suffer in that scenario, nor is any potential prejudice self-



                                                  2
Case 1:17-cv-04780-MKB-RLM Document 84 Filed 06/05/19 Page 3 of 3 PageID #: 1096




 evident. Simply put, defendant has offered no sound basis for delaying notice to the

 collective.

          Defendant argues, in the alternative, that rather than having to produce the Collective

 Data by June 6, 2019, as requested by plaintiff, see Pl. Motion, defendant should be given two

 weeks from the date of the Court’s order directing its production, see Def. Response at 2.

 Defendant suggests that only a single employee of this nationwide business is capable of

 compiling the necessary data. See id. at 1. Even assuming arguendo that another employee

 or outside vendor could not be entrusted with this task, defendant has already had more than

 three weeks to commence the compilation process. The Court declines to grant defendant

 another two weeks. Instead, defendant is directed to produce the Compilation Data within

 one week, by June 12, 2019.

          For the foregoing reasons, defendant’s motion to stay the deadline to distribute notice to

 the collective is denied and plaintiffs’ motion to compel production of the Collective Data is

 granted in substantial part, except that the Court sets the deadline at June 12 rather than June

 6.

               SO ORDERED.

 Dated:        Brooklyn, New York
               June 5, 2019

                                          /s/   Roanne L. Mann
                                        ROANNE L. MANN
                                        CHIEF UNITED STATES MAGISTRATE JUDGE




                                                  3
